—Mikoll, J. P.
Appeal from an order of the Supreme Court (Ferradino, J.), entered January 9, 1997 in Saratoga County, which denied petitioner’s motion for reargument.
*830The order from which plaintiff appeals is one denying a motion to reargue. Such orders are not appealable (see, Elm Shade Maintenance Corp. v Elm Shade Estates, 246 AD2d 872, 873-874, 667 NYS2d 807, 808; Hogan v City of Kingston, 243 AD2d 981, lv dismissed, lv denied 91 NY2d 907; Matter of Syblis v New York State Bd. of Parole, 240 AD2d 821; Pixel Intl. Network v State of New York, 228 AD2d 899; Spa Realty Assocs. v Springs Assocs., 213 AD2d 781).
Crew III, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, without costs.